internal_revenue_service number release date index number --------------------------------- ----------------- ------------------------------ ---------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc corp b02 plr-140387-08 date january legend distributing -------------------------------------------------------------------- ------------------ controlled controlled shareholder d shareholder e shareholder f shareholder g shareholder h shareholder i shareholder j shareholder k shareholder l shareholder m shareholder n ----------------------------------- ----------------------------------- -------------------- ----------------------------------- ------------------------------- ---------------- ---------------- -------------------- -------------------- ----------------- ---------------------- ------------------------------------------------------- ------------------------------------------- plr-140387-08 shareholder a b c d e f g h i state a date b business c dear ------------- ---------------------------------------------- ------- ------ -------- ---- ------ -------- ------ ----- ---- ---------- ------------------ ---------- this is in response to a letter dated date requesting rulings as to the federal_income_tax consequences of a series of proposed transactions collectively the proposed transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether any of the distributions described below i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal plr-140387-08 revenue code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 distributing is a state a s_corporation that files a federal_income_tax return using the cash_method and a fiscal_year ending date b distributing is engaged in business c distributing has a shares of stock outstanding shareholder d owns approximately b of the shares shareholder e owns approximately c shareholder f owns approximately d shareholder g owns approximately b shareholder h owns approximately e shareholder i owns approximately e shareholder j owns approximately d shareholder k owns approximately d shareholder l owns approximately f and each of shareholder m shareholder n and shareholder o owns approximately g shareholder e shareholder m shareholder n and shareholder o are trusts and the other shareholders are individuals within the last five years distributing has engaged in h exchanges the prior transactions represented to qualify under sec_1031 in each case property used by distributing in the conduct of business c before the exchange was exchanged for other_property used by distributing in the conduct of business c after the exchange for what are represented to be valid business purposes the following series of transactions is proposed i ii iii distributing will form two wholly-owned subsidiary corporations controlled and controlled distributing will contribute certain assets constituting approximately i of the fair_market_value of distributing’s assets immediately before the proposed transactions to controlled in exchange for all of the stock of controlled and the assumption of certain liabilities the controlled contribution distributing will contribute certain assets constituting approximately i of the fair_market_value of distributing’s assets immediately before the proposed transactions to controlled in exchange for all of the stock of controlled and the assumption of certain liabilities the controlled contribution iv distributing will distribute all of the stock of controlled to shareholder d shareholder g shareholder m shareholder n and shareholder o plr-140387-08 collectively the group shareholders in exchange for all of their distributing stock the controlled distribution v distributing will distribute all of the stock of controlled to shareholder e shareholder h and shareholder i collectively the group shareholders in exchange for all of their distributing stock the controlled distribution distributing has made the following representations in connection with the controlled contribution and the controlled distribution a b c d e f g the fair_market_value of the controlled stock and the other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholders in the exchange no part of the consideration to be distributed by distributing in the controlled distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to the consummation of the transaction the distribution of the stock of controlled is carried out for the following corporate business_purpose to enhance the success of the business by enabling the business to resolve management systemic and other problems that have been exacerbated by the taxpayer’s operation of its active business within a single corporation the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of plr-140387-08 all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the controlled distribution for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of all shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution the total adjusted bases of the assets to be transferred to controlled by distributing in the transaction will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any property within the meaning of sec_361 received by distributing from controlled and transferred to the shareholders or the creditors of distributing pursuant to the plan_of_reorganization the total fair_market_value of the assets transferred to controlled in the transaction will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange the liabilities assumed by controlled in the controlled contribution and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the controlled distribution h i j k l plr-140387-08 m n o p q no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the controlled distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the controlled distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of such corporation no person will hold a or greater interest within the meaning of sec_355 in the stock of distributing or the stock of controlled immediately after the controlled distribution who did not hold such an interest immediately before the controlled distribution distributing has made the following representations in connection with the controlled contribution and the controlled distribution r s t the fair_market_value of the controlled stock and the other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholders in the exchange no part of the consideration to be distributed by distributing in the controlled distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted u following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its plr-140387-08 v w x y z share of all the integrated activities of the business conducted by distributing prior to the consummation of the transaction the distribution of the stock of controlled is carried out for the following corporate business_purpose to enhance the success of the business by enabling the business to resolve management systemic and other problems that have been exacerbated by the taxpayer’s operation of its active business within a single corporation the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the controlled distribution for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of all shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution the total adjusted bases of the assets to be transferred to controlled by distributing in the transaction will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any property within the meaning of sec_361 received by distributing from controlled and transferred to the shareholders or the creditors of distributing pursuant to the plan_of_reorganization plr-140387-08 aa the total fair_market_value of the assets transferred to controlled in the transaction will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange bb the liabilities assumed by controlled in the controlled contribution and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred cc distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the controlled distribution dd no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the controlled distribution ee payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length ff gg no two parties to the transaction are investment companies as defined in sec_368 and iv the controlled distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of such corporation hh no person will hold a or greater interest within the meaning of sec_355 in the stock of distributing or the stock of controlled immediately after the controlled distribution who did not hold such an interest immediately before the controlled distribution plr-140387-08 sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of the cessation sec_1362 based solely on the information submitted and the representations made we rule as follows with respect to the controlled contribution and the controlled distribution the controlled contribution and the controlled distribution taken together will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the controlled contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the controlled contribution sec_1032 controlled 1’s basis in each asset received from distributing in the controlled contribution will equal the basis of that asset in the hands of distributing immediately before the controlled contribution sec_362 controlled 1’s holding_period for each asset received from distributing in the controlled contribution will include the holding_period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing upon the controlled distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the group shareholders upon the receipt of controlled stock in the controlled distribution sec_355 plr-140387-08 the basis of the controlled stock in the hands of the group shareholders will in each instance be the same as the basis of the respective distributing stock surrendered therefor sec_358 the holding_period of the controlled stock received by the group shareholders in the controlled distribution will in each instance include the holding_period of the respective distributing stock surrendered in exchange therefor provided that such distributing stock was held as a capital_asset on the date of the controlled distribution sec_1223 proper allocation of distributing’s earnings_and_profits will be made under sec_312 and sec_1_312-10 distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of sec_1361 it will be eligible to make an election under sec_1362 to be treated as a subchapter_s_corporation for its first taxable_year provided such election is made effective immediately after the distribution of the stock of the corporation based solely on the information submitted and the representations made we rule as follows with respect to the controlled contribution and the controlled distribution the controlled contribution and the controlled distribution taken together will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the controlled contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the controlled contribution sec_1032 controlled 2’s basis in each asset received from distributing in the controlled contribution will equal the basis of that asset in the hands of distributing immediately before the controlled contribution sec_362 controlled 2’s holding_period for each asset received from distributing in the controlled contribution will include the holding_period during which distributing held that asset sec_1223 plr-140387-08 no gain_or_loss will be recognized by distributing upon the controlled distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the group shareholders upon the receipt of controlled stock in the controlled distribution sec_355 the basis of the controlled stock in the hands of the group shareholders will in each instance be the same as the basis of the respective distributing stock surrendered therefor sec_358 the holding_period of the controlled stock received by the group shareholders in the controlled distribution will in each instance include the holding_period of the respective distributing stock surrendered in exchange therefor provided that such distributing stock was held as a capital_asset on the date of the controlled distribution sec_1223 proper allocation of distributing’s earnings_and_profits will be made under sec_312 and sec_1_312-10 distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of sec_1361 it will be eligible to make an election under sec_1362 to be treated as a subchapter_s_corporation for its first taxable_year provided such election is made effective immediately after the distribution of the stock of the corporation the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to i whether either distribution or distribution satisfies the business_purpose requirement of sec_1_355-2 plr-140387-08 ii whether either distribution or distribution is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 iii whether either distribution or distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 iv the application of sec_1031 to any of the prior transactions described above and v whether distributing is a valid subchapter_s_corporation or whether either of controlled or controlled is otherwise eligible to be a subchapter_s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ____________________________________ sean p duffley senior counsel branch office of associate chief_counsel corporate cc
